—Judgment unanimously affirmed. Memorandum: We reject the contention that County Court erred in imposing an enhanced sentence based upon defendant’s failure to appear on the scheduled sentencing date without inquiring into the reason for defendant’s nonappearance. The court afforded defendant an adequate opportunity to explain his failure to appear at sentencing, and defendant failed to provide a plausible explanation (see, People v Knowles, 244 AD2d 425, 426; People v Bowden, 221 AD2d 723, lv denied 87 NY2d 919). Thus, the court was entitled to impose the enhanced sentence without conducting further inquiry. (Appeal from Judgment of Onondaga County Court, Burke, J. — Felony Driving While Intoxicated.) Present — Green, J. P., Pine, Wisner, Balio and Boehm, JJ.